Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

This application contains a unique form of species, caused by the numerous uses of the “and/or” modifiers in the independent claim.  Each of these “and/or” junctures creates a bifurcated selection matrix, which multiplies exponentially upon each succession of “and/or” modifiers.  As each and/or junction has 2 possibilities, the total number of species is 2x2x2 =8.

The multiplicity of species lack unity of invention because even though the inventions of these groups require the technical features as discussed in the 

Regarding claim 1, Trautner discloses: A manual machine tool (Fig. 1, hammer-drill 10) having a drive motor (Fig. 18, motor 20), 

a gearbox (Fig. 10, transmission 22) arranged on a gearbox holding structure (Fig. 10, cover plate 150), and a tool holder (Fig. 10, output spindle 40), wherein a motor output  of the drive motor (Fig. 18, output member 152 of the motor 20) with a gearbox drive of the gearbox ([0068], “The output member 152 of the motor 20 extends through the aperture 165 to thereby rotatably couple to the first reduction gear 154 (FIG. 12).“) and a gearbox output ([0052], “The shift sub-assembly 124 identifies which output gear (i.e., the high output gear 122 or the low output gear 120) is ultimately coupled for drivingly rotating the output spindle 40 and which spins freely around the output spindle 40.”) of the gearbox which can be rotated about a rotational axis (Fig. 1, axis 30) are coupled to the tool holder in a manner which permits rotation ([0036], “As will be described in greater detail herein, the mode collar 26 is selectively rotatable between a plurality of positions about an axis 30 that substantially corresponds to the axis of a floating rotary-reciprocatory output spindle 40”), wherein 

the gearbox (Fig. 10, transmission 22) can be switched between at least two switch positions ([0038], “indicia 34 includes the numerals "1", "2", "3", and drill and "hammer" icons”) in which the speed ratios between the gearbox drive and the gearbox output are different to one another ([0038], “The mode "1" generally identified at reference 50 corresponds to an electronic low speed drilling mode. The mode "2" generally identified at reference 52 corresponds to a mechanical low speed mode. The mode "3" generally identified at reference 54 corresponds to a mechanical high speed mode.”), wherein 

the gearbox (Fig. 10, transmission 22) comprises a first gear wheel arrangement (Figures 11-17, low output gear 120) and at least a second gear wheel arrangement (Figures 11-17, high output gear 122), each of which has at least one gear wheel (gears 120 and 122) and a switching gear element (Fig. 11, shift sub-assembly 124 – the Examiner notes that both gears use the same switching gear element; [0050], “The shift sub-assembly 124 includes a shift fork 128, a shift ring 130, and a shift bracket 132.”), wherein 

the two gear wheel arrangements (120, 122) can roll the at least one gear wheel (Figures 11-17, shift ring 130) on the switching gear element  (Fig. 11, shift sub-assembly 124) of the gear wheel arrangement (120, 122).  

The species are represented by the remaining features of the independent claim, and include one of three possible clauses:

Clause 1 -  “the switching gear element on the at least one gear wheel of the gear wheel arrangement and the respective switching gear element is mounted in a locally adjustable manner between at least two setting positions in order to adjust the switch positions of the gearbox on the gearbox holding structure;” 

Clause 2 – “is adjustable between an immobile position and a mobile position relative to the gearbox holding structure, and wherein, in order to switch the gearbox between at least two of the switch positions; the switching gear element of the first gear wheel arrangement forms a switch actuator for the second gear wheel arrangement which can be switched between a first setting position and at least a second setting position, in which a movement of the switching gear element of the second gear wheel arrangement) is different relative to the gearbox holding structure;” 

Clause 3 – “the switch actuator is disengaged and engaged with the at least one gear wheel of the second gear wheel arrangement”.

Species 1 – the base machine tool discussed above, and Clause 1
Species 2 – the base machine tool discussed above, and Clause 1 and Clause 2
Species 3 – the base machine tool discussed above, and Clause 1 and Clause 2 and Clause 3
Species 4 – the base machine tool discussed above, and Clause 2
Species 5 – the base machine tool discussed above, and Clause 2 and Clause 3
Species 6 – the base machine tool discussed above, and Clause 3
Species 7 - the base machine tool discussed above, and Clause 1 and Clause 3
Species 8– the base machine tool discussed above, no Clause

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  as the species exponentially bifurcate based upon the claim language, none of the claims are generic. 

A telephone call was made to the applicant on 1/27/2022 (see interview summary) during which point the possibility of an election was discussed, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731